         Case 1:20-mc-00182-VEC Document 18 Filed 06/23/20 Page 1 of 3
                                                             USDC SDNY
                                                             DOCUMENT
                                                             ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                 DOC #:
SOUTHERN DISTRICT OF NEW YORK                                DATE FILED: 06/23/2020


In re Application of
YS GM MARFIN II LLC;
YS GM MF VII LLC;                                                     Case No. 20-mc-00182
YS GM MF VIII LLC;
YS GM MF IX LLC;
YS GM MF X LLC.


For an Order to Conduct Discovery for
Use in Foreign Proceedings



 [PROPOSED] ORDER GRANTING AMENDED FOURTH EX PARTE APPLICATION
              FOR ASSISTANCE PURSUANT TO 28 U.S.C §1782


       THIS CAUSE came before the Court upon the Amended Fourth Ex Parte Application for

Assistance Pursuant to 28 U.S.C. § 1782 filed by YS GM MARFIN II LLC; YS GM MF VII LLC;

YS GM MF VIII LLC; YS GM MF IX LLC; and YS GM MF X LLC (collectively, the

“Applicants”). The Court, having considered the Section 1782 Application and supporting

materials, and otherwise being fully advised in the premises, finds as follows:

       A.      Applicants have met the requirements for granting the requested judicial assistance

under 28 U.S.C. § 1782.

       B.      For purposes of the instant Application, the Court finds that the Applicants seek

documentary evidence from United Oceans LLC, which resides or is found in the Southern District

of New York.

       C.      The documentary evidence sought through this Application is for use in (i) a civil

proceeding commenced by Applicant YS GM MF VIII LLC, which is pending before the


                                                1
         Case 1:20-mc-00182-VEC Document 18 Filed 06/23/20 Page 2 of 3



Commercial Court of Malaya at Kuala Lumpur, Malaysia; (ii) a civil proceeding commenced by

Applicants before the Commercial Court of London, England (together the “Pending

Proceedings”); and (iii) other contemplated proceedings outside of the United States arising out of

or in relation to the underlying facts set forth in the Application and supporting materials that are the

subject of the foreign proceedings, including, but not limited to, proceedings related to Applicants’

collection of a debt against the borrowers and guarantors originated from five loan agreements and

against transferees of proceeds of the sale of vessels that were beached or scrapped irrespective to

Applicants’ mortgages (the “Contemplated Proceedings”, and together with the Pending

Proceedings, the “Pending and Contemplated Proceedings”).

        D.      Further, as claimants in the Pending Proceedings and putative claimants in the

Contemplated Proceedings, each of the Applicants are an interested person within the meaning of

28 U.S.C. § 1782.

        E.      The discretionary factors, as described by the United States Supreme Court in Intel

Corp. v. Advanced Micro Devices, Inc., 542 U.S. 241, 247 (2004), weigh in favor of granting the

requested assistance.

        F.      More particularly: (1) United Oceans LLC will not be a party to the proceedings in

Malaysia or England and is not expected to become a party thereto; thus, the need for this discovery

is more apparent; (2) there is no indication that the Malaysian or English courts would not be

receptive to U.S. federal-court judicial assistance as requested in the Application; (3) the

Application does not conceal an attempt to circumvent Malaysian or English proof-gathering

restrictions; and (4) the Application seeks discovery that is not unduly intrusive or burdensome as

the Application requests evidence of United Oceans LLC that is the type normally produced by

corporate entities or persons during litigation.



                                                   2
         Case 1:20-mc-00182-VEC Document 18 Filed 06/23/20 Page 3 of 3



       Accordingly, it is hereby ORDERED and ADJUDGED as follows:

       1.      The Application is GRANTED.

       2.      Any discovery taken pursuant to this Order, including related motion practice, shall

be governed by the Federal Rules of Civil Procedure.

       3.      Applicants are authorized to issue and serve subpoenas on United Oceans LLC in

substantially similar form to the form attached to the Application. Applicants are further authorized

to issue and serve additional follow up subpoenas on United Oceans LLC as may be necessary to

obtain the documentary and testimonial evidence for use in the Pending and Contemplated

Proceedings.

       4.      United Oceans LLC is ordered to preserve all relevant and potentially relevant

evidence in its possession, custody or control until further order of this Court.

       5.      Nothing in this Order should be construed to prevent or otherwise foreclose the

Applicants from seeking modification of this Order or leave of Court to serve any additional

subpoena on a person or entity.

       6.       Nothing in this Order should be construed to prevent or otherwise foreclose the

United Oceans LLC or another interested party from filing a timely motion to quash a subpoena

issued by the Applicants.


       IT IS SO ORDERED, this 23rd Day of June 2020.



                                       _______________________________________
                                       UNITED STATES DISTRICT COURT JUDGE




                                                  3
